620 So.2d 176 (1993)
HCA HEALTH SERVICES OF FLORIDA, INC., etc., Appellant,
v.
Gus BRANCHESI, etc., Appellee.
Perry R. Lloyd, III, M.D., Appellant,
v.
Gus BRANCHESI, etc., Appellee.
Nos. 79941, 79942.
Supreme Court of Florida.
May 13, 1993.
Rehearing Denied June 24, 1993.
*177 Janis Brustares Keyser of Gay, Ramsey & Lewis, P.A., West Palm Beach, and Julian Clarkson of Holland & Knight, Tallahassee, and David W. Spicer of Bobo, Spicer, Ciotoli, Fulford & Bocchino, P.A., West Palm Beach, for appellants.
Joel S. Perwin and Joel D. Eaton of Podhurst, Orseck, Josefsberg, Eaton, Meadow, Olin & Perwin, P.A., and Colson, Hicks, Eidson, Colson & Matthews, Miami, for appellee.
Robert M. Klein and Philip D. Parrish of Stephens, Lynn, Klein & McNicholas, P.A., Miami, amicus curiae for the Florida Hosp. Ass'n and the Florida Medical Ass'n.
PER CURIAM.
We have on appeal HCA Health Services of Florida v. Branchesi, 597 So.2d 414 (Fla. 4th DCA 1992), in which the Fourth District Court of Appeal upheld the trial court's ruling that sections 766.207 and 766.209, Florida Statutes (1989), violated the right of access to the courts. Art. I, § 21, Fla. Const. Both HCA Health Services and Perry Lloyd, III, M.D. appealed the district court's opinion. We have jurisdiction based on article V, section 3(b)(1) of the Florida Constitution, and we consolidate these cases for the purpose of this opinion.
In University of Miami v. Echarte, 618 So.2d 189 (Fla. 1993), we held that sections 766.207 and 766.209 do not violate the right of access to the courts. Accordingly, we reverse the decision below and remand for proceedings consistent with our opinion in Echarte.
It is so ordered.
OVERTON, McDONALD, GRIMES and HARDING, JJ., concur.
KOGAN, J., concurs with an opinion.
BARKETT, C.J., and SHAW, J., dissent with opinions.
KOGAN, Judge, concurring.
I concur with the majority opinion in this case solely because of this Court's holding in University of Miami v. Echarte, 618 So.2d 189 (Fla. 1993).
BARKETT, Chief Judge, dissenting.
I dissent for the reasons stated in my dissenting opinion in University of Miami v. Echarte, 618 So.2d 189 (Fla. 1993).
SHAW, Judge, dissenting.
For the reasons expressed in my dissenting opinion in University of Miami v. Echarte, 618 So.2d 189 (Fla. 1993), I dissent.